Citation Nr: 0328199	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in May 2003.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for an acquired psychiatric disorder was denied by 
a decision dated in February 1964.  The veteran did not 
appeal the decision. 

2.  The veteran sought to reopen his claim for service 
connection on several occasions with the last final denial 
occurring in June 1978.

3.  Evidence received since the June 1978 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for an acquired 
psychiatric disorder has not been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1950 to February 
1953.  The veteran asserts that he developed a psychiatric 
disorder in service and is entitled to service connection for 
the disorder. 

The veteran's service medical records (SMRs) reflect that he 
was seen for what was described as anxiety reaction in July 
1951.  He was later hospitalized for evaluation during 
September and October 1952.  He was diagnosed with a chronic 
passive dependency reaction at that time.  The veteran was 
later readmitted to the hospital in October 1952 and was 
inpatient for approximately 30 days.  His discharge diagnosis 
was chronic, severe emotional instability reaction.  Finally, 
the veteran was hospitalized again from November 1952 until 
his discharge in February 1953.  The diagnosis remained the 
same - emotional instability reaction.  The veteran's 
February 1953 separation physical examination did not list a 
psychiatric disorder as a defect.

The veteran was afforded a discharge by reason of 
unsuitability in February 1953.

The veteran submitted his original claim for disability 
compensation benefits in January 1964.  He indicated that he 
was seeking entitlement to service connection for a nervous 
condition.  The veteran listed treatment at the South 
Carolina State Hospital (state hospital) from December 1963.  
He also said that he had received treatment from a J. J. 
Nannarello, M.D., and J. Bailey, M.D., since November 1963.  

The veteran submitted a statement from Dr. Nannarello in 
support of his claim in January 1964.  Dr. Nannarello noted 
that the veteran had been treated in service for what the 
doctor said was "probably paranoid schizophrenia."  He 
provided diagnoses of psychotic depressive reaction and 
schizophrenic reaction, paranoid type.  He also noted that 
the veteran had been transferred to the state hospital for 
treatment.

Associated with the claims file is a statement from A. M. 
Eaddy, M.D.; of the state hospital, dated in February 1964.  
Dr. Eaddy said that the veteran was currently treated for 
psychoneurotic disorder, psychoneurotic reactions and anxiety 
reaction.

The veteran's claim was denied in February 1964.  The rating 
decision found that there was no nexus to service for the 
veteran's diagnoses associated with his hospitalization at 
the state hospital.  The rating decision further determined 
that the diagnosis from the veteran's last hospitalization in 
service, emotional instability reaction, was due to a 
constitutional or developmental abnormality and was not a 
disability under the law.  

The veteran was notified of the above rating action in 
February 1964.  He did not submit a notice of disagreement 
with the rating action and the decision became final.

The veteran submitted a statement from Dr. Nannarello in 
January 1965.  Dr. Nannarello said that the veteran had been 
under his care since December 1963.  He said that the veteran 
experienced frequent episodes of depression and emotional 
instability.  He said that a history indicated that the 
veteran's psychiatric illness began while he was in military 
service.  Dr. Nannarello noted that the veteran was 
hospitalized and received psychiatric treatment for the same 
condition in service.  He added that service connection 
should be investigated and that the veteran be considered for 
compensation and outpatient treatment.  

The RO again denied the veteran's claim in February 1965.  
The rating decision stated that the statement from Dr. 
Nannarello was insufficient to warrant any change in the 
prior denial.  The veteran was notified of the rating action 
in February 1965.  The veteran did not submit a notice of 
disagreement with the RO's action and the decision became 
final.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in April 1969.  He included a 
statement from Dr. Nannarello.  In his statement, 
Dr. Nannarello made no reference to the etiology of the 
veteran's psychiatric illness.  He only stated that the 
veteran was totally incapacitated for work.  

The RO received a summary of treatment for the veteran from 
the state hospital in July 1969.  The statement reported that 
the veteran carried a diagnosis of alcohol deterioration.  A 
second summary was received in November 1969 and related to 
treatment provided in August 1969.  The diagnosis was 
alcoholic deterioration.

A VA neuropsychiatric examination from January 1970 provided 
a diagnosis of chronic brain syndrome presumably related to 
excessive chronic usage of alcohol, manifested by deficits of 
cognitive functioning, emotional lability as well as 
psychotic episodes and apparently demonstrable brain tissue 
destruction.  The examiner did not relate the veteran's 
psychiatric illness to service.

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in February 1970.  The basis for 
the grant was the veteran's psychiatric disorder, 
characterized as chronic brain syndrome.

The veteran attempted to reopen his claim in August 1976.  He 
did not submit any supporting evidence.  The RO denied the 
claim in September 1976 and provided notice of the denial 
that same month.

The veteran again attempted to reopen his claim in May 1978.  
The RO denied the veteran's claim in June 1978 with notice 
provided that same month.  At the time, VA records from 
August 1976 to June 1978 were considered in making the 
decision.

The veteran submitted a statement in July 1981 wherein he 
said that he felt that he should be service connected for 
schizophrenia.  He said he was treated for the condition 
during service.  He did not submit any evidence in support of 
his claim.

The RO wrote to the veteran in August 1981 and informed him 
that his claim had been denied on prior occasions.  He was 
informed that there was no evidence of record to show that 
his current condition was related to service.  The veteran 
was further informed that his treatment in service was for a 
personality disorder and that the disorder was not considered 
to be a ratable disability.  The veteran was told of the need 
to submit new and material evidence to reopen his claim; 
however, he was not told of his right to appeal.  
Consequently, the June 1978 decision was the last final 
rating denial.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).  As 
a result, service connection for an acquired psychiatric 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the 1978 denial 
consisted of the veteran's SMRs, statements from Dr. 
Nannarello, summaries from the state hospital, a VA 
examination report dated in January 1970, and VA treatment 
records from August 1976 to June 1978.

Evidence received since the June 1978 RO decision consists of 
a letter from the state hospital dated in May 1969 along with 
treatment reports dated in July 1985, and July 1990, VA 
examination report dated in July 1998, Travel Board hearing 
transcript from January 2003, and VA treatment records for 
the period from August 1976 to June 2003.

The letter and treatment reports from the state hospital are 
new to the record.  They do not provide any relevant 
information regarding whether the veteran's current disorder, 
at the time of the reports, was related to service.  Thus the 
records do not constitute material evidence.

The VA records and July 1998 examination report, with several 
exceptions, are new to the file.  Like the evidence from the 
state hospital, the VA records are not material.  They do not 
provide any evidence that links the veteran's psychiatric 
disorder, as diagnosed through the years, to any incident of 
service.  

The hearing evidence is new but not material.  The veteran's 
assertions are cumulative of prior arguments he has made 
through the years.  His spouse was not married to him until 
four years after service and she did not provide any relevant 
testimony regarding the veteran's condition or treatment in 
service.  Moreover, there was no testimony, from either 
party, that identified any source of information or evidence 
that would link the veteran's current psychiatric disorder to 
any incident of service.

In short, although the newly received evidence was not of 
record in June 1978, it does not tend to show that the 
veteran was treated for a ratable condition in service or 
that any currently diagnosed psychiatric disorder is related 
to service.  Therefore, the Board concludes that the newly 
received evidence is cumulative or not material, and 
therefore is not "new and material" within the meaning of 
38 C.F.R. § 3.156(a).

During the pendency of the veteran's claim the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was enacted 
in November 2000.  On August 29, 2001, during the pendency of 
this appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  The evidence of record shows that the veteran's 
claim was previously denied multiple times, with the last 
final denial coming in June 1978.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO wrote to the veteran in August 2000 and informed him 
of the requirements to submit evidence sufficient to 
establish a well-grounded claim.  The veteran was advised 
that he needed to submit evidence that linked a current 
disability to a disability in service, specifically evidence 
pertaining to a nervous condition.  

The veteran's claim was initially denied in September 2000.  
The rating decision noted that no new and material evidence 
had been submitted to reopen the claim.  The rating decision 
also made reference to the requirements to submit a well-
grounded claim.

The RO wrote to the veteran in March 2001 and informed him of 
VA's duty to provide notice and duty to provide assistance 
under the VCAA.  The veteran was also advised that the VCAA 
eliminated the requirement to submit a well-grounded claim.  
The veteran was informed of the elements to establish 
entitlement to service connection, in essence, the evidence 
needed to substantiate his claim.  He was asked to identify 
sources of evidence and to authorize the RO to assist him in 
obtaining any outstanding evidence.

The veteran was issued a statement of the case in September 
2001 that addressed the entire development of his claim up to 
that point.  The veteran was provided with notice of the 
pertinent regulatory provisions regarding establishing 
service connection.

The Board remanded the case in May 2003 to allow for 
additional development.  The RO wrote to the veteran in May 
2003 and again informed him of the elements to satisfy in 
order to reopen his claim and to establish entitlement to 
service connection.  He was again asked to identify evidence 
that could be obtained on his behalf.

The RO wrote to the veteran in June 2003.  The veteran was 
advised that he did not provide any addresses on a form he 
had submitted to identify sources of treatment.  The veteran 
was also notified of all of the evidence of record to date.  
He was further informed of the evidence he needed to submit 
to reopen his claim and the evidence needed to establish 
entitlement to service connection.

The veteran was issued a supplemental statement of the case 
(SSOC) in July 2003 that reviewed the additional evidence 
added to the record.  The veteran was informed that the 
evidence was not new and material, as it did not show that 
there was any connection between his currently diagnosed 
psychiatric disorder and his military service.

The Board finds that VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained both private and VA medical records identified by 
the veteran.  The veteran was afforded a VA Travel Board 
hearing in January 2003.  The RO informed the veteran of all 
of the evidence of record in June 2003.  He has not 
identified any outstanding evidence that would support his 
claim.  Thus there is no further action VA can take to 
develop additional evidence at this time.  

The Board notes that, at the time the veteran was issued his 
SSOC in July 2003, he submitted a form wherein he stated that 
he did not want to wait the 60-day period provided for by the 
SSOC.  The veteran elected to have his appeal forwarded 
directly to the Board.

In light of the above, the Board concludes that VA's duty to 
assist has been met in this case.  Further development of the 
claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

The application to reopen a claim of service connection for 
an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



